Order entered March 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01293-CV

                              VERONICA JOHNSON, Appellant

                                                V.

   THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TX HIDDEN RIDGE,
                             Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05397-B

                                             ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated January 11, 2019, we directed appellant to file, within ten days, written

verification she had requested the record. We cautioned appellant that failure to comply could

result in the appeal being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

To date, however, appellant has not complied. Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we further ORDER appellant to file her opening

brief no later than April 26, 2019.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE